Title: From Benjamin Franklin to Conrad-Alexandre Gérard, 15 March 1780
From: Franklin, Benjamin
To: Gérard, Conrad-Alexandre


Dear Sir,
Passy, Mar. 15. 1780.
I congratulate you most Sincerely on your safe arrival after so many fatigues and Perils and on your happy Meeting with your family and friends. I long to embrace and Welcome you in Person but have been prevented, partly by an unwillingness to intrude on Those first hours, which you might wish to Spend with your nearer Connections, and Partly by Accidental Business. Please to let me know by a line when you can see me with the least Inconvenience. I am ever with the sincerest Esteem and Respect, Dear Sir, y. m. O. & m. h. S.
Mr. Gerard
